OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:August 31 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AlphaMark Investment Trust By (Signature and Title)* /s/ Michael L. Simon Michael L. Simon, President Date August 26, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT AlphaMark Large Cap Growth Fund Issuer Name Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or Shareholder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Apple Inc. AAPL 02/23/11 1 Election of nominee directors Issuer Yes For For Apple Inc. AAPL 02/23/11 2 Ratification of Ernst & YoungLLP as auditors fiscal year 2011. Issuer Yes For For Apple Inc. AAPL 02/23/11 3 Advisory vote on executive compensation Issuer Yes For For Apple Inc. AAPL 02/23/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Apple Inc. AAPL 02/23/11 5 Shareholder prop on succession planning Shareholder Yes Against For Apple Inc. AAPL 02/23/11 6 Shareholder prop on majority voting Shareholder Yes Against For Autoliv, Inc. ALV 05/10/11 1 Election of nominee directors Issuer Yes For For Autoliv, Inc. ALV 05/10/11 2 Advisory vote on executive compensation Issuer Yes For For Autoliv, Inc. ALV 05/10/11 3 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 3 Years For Autoliv, Inc. ALV 05/10/11 4 Ratification of Ernst & YoungLLP as auditors ending 12/31/11 Issuer Yes For For Amgen Inc. AMGN 05/20/11 1 Election of nominee directors Issuer Yes For For Amgen Inc. AMGN 05/20/11 2 Ratification of Ernst & YoungLLP as auditors ending 12/31/11 Issuer Yes For For Amgen Inc. AMGN 05/20/11 3 Advisory vote on executive compensation Issuer Yes For For Amgen Inc. AMGN 05/20/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1Year For Amgen Inc. AMGN 05/20/11 5 Shareholder prop "Action by Written Consent" Shareholder Yes Against For TD Ameritrade AMTD 87236Y108 02/16/11 1 Election of nominee directors Issuer Yes For For TD Ameritrade AMTD 87236Y108 02/16/11 2 Advisory vote on executive compensation Issuer Yes For For TD Ameritrade AMTD 87236Y108 02/16/11 3 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1Year For TD Ameritrade AMTD 87236Y108 02/16/11 4 Long-trm incentive plan reapproval of the perf based comp measures Issuer Yes For For TD Ameritrade AMTD 87236Y108 02/16/11 5 Mgmt incentive plan reapproval of the perf based comp measures Issuer Yes For For TD Ameritrade AMTD 87236Y108 02/16/11 6 Ratification of Ernst & YoungLLP as auditors ending 09/30/11 Issuer Yes For For Amphenol Corporation APH 05/25/11 1 Election of nominee directors Issuer Yes For For Amphenol Corporation APH 05/25/11 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Amphenol Corporation APH 05/25/11 3 Advisory vote on executive compensation Issuer Yes For For Amphenol Corporation APH 05/25/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For American Express Company AXP 05/02/11 1 Election of nominee directors Issuer Yes For For American Express Company AXP 05/02/11 2 Ratification of PricewaterhouseCoopersLLP as auditors for 2011. Issuer Yes For For American Express Company AXP 05/02/11 3 Advisory vote on executive compensation Issuer Yes For For American Express Company AXP 05/02/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For American Express Company AXP 05/02/11 5 Shareholder prop relating to cumulative voting for directors Shareholder Yes Against For American Express Company AXP 05/02/11 6 Shareholder prop relating to the calling of spc. Shareholder meetings. Shareholder Yes Against For Biogen Idec Inc. BIIB 09062X103 06/02/11 1 Election of nominee directors Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/02/11 2 Ratification of PricewaterhouseCoopersLLP as auditors for 12/31/2011. Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/02/11 3 Advisory vote on Say on pay exec comp. Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/02/11 4 Advisory vote on say when on pay on freq. of advisory vote comp. Issuer Yes 1 Year For Biogen Idec Inc. BIIB 09062X103 06/02/11 5 Approve amend. Eliminating the classification of the board of directors. Issuer Yes For For Cnooc Limited CEO 05/27/11 1 Rec and consider audited stmt of accts together with directors and independent auditor's report. Issuer Yes For For Cnooc Limited CEO 05/27/11 2 To declare a final dividend for year ended 12/31/10. Issuer Yes For For Cnooc Limited CEO 05/27/11 3 Election of nominee directors Issuer Yes For For Cnooc Limited CEO 05/27/11 4 To authorize the board of dir to fix the remuneration of each director Issuer Yes For For Cnooc Limited CEO 05/27/11 5 To re-appoint the indendent auditors and board of directors to fix their remuneration. Issuer Yes For For Cnooc Limited CEO 05/27/11 5 To grant a general mandate to the directors to repurchase shares in the cap. of the company. Issuer Yes For For Cnooc Limited CEO 05/27/11 7 To grant a general mandate to the directors to allot, issue and deal with add'l shs in the cap of the company. Issuer Yes For For Cnooc Limited CEO 05/27/11 8 To extend the gen'l mandate granted to the directors to allot, issue and deal with shares in the cap. of the company Issuer Yes For For Cisco Systems CSCO 17275R102 11/18/10 1 Election of nominee directors Issuer Yes For For Cisco Systems CSCO 17275R102 11/18/10 2 Advisory vote on executive compensation Issuer Yes For For Cisco Systems CSCO 17275R102 11/18/10 3 Ratification of PricewaterhouseCoopersLLP as auditors ending 07/31/2011. Issuer Yes For For Cisco Systems CSCO 17275R102 11/18/10 4 Shareholder proposal to amend Cisco's bylaws to establish a board on environmental sustainability. Shareholder Yes Against For Cisco Systems CSCO 17275R102 11/18/10 5 Shareholder proposal to publish report concerning human rights Shareholder Yes Against For Cisco Systems CSCO 17275R102 11/18/10 6 Shareholder proposal for the board to implement a policy restricting sales to china and adopt. oversight with respect to human rights impacts. Shareholder Yes Against For Corning Incorporated GLW 04/28/11 1 Election of nominee directors Issuer Yes For For Corning Incorporated GLW 04/28/11 2 Advisory vote on executive compensation Issuer Yes For For Corning Incorporated GLW 04/28/11 3 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Corning Incorporated GLW 04/28/11 4 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/11. Issuer Yes For For Corning Incorporated GLW 04/28/11 5 Shareholder prop concerning special meetings. Shareholder Yes Against For Discovery Communications DISCA 25470F104 05/17/11 1 Election of nominee directors Issuer Yes For For Discovery Communications DISCA 25470F104 05/17/11 2 Approval of the 2011 Empolyee stk purchase plan Issuer Yes For For Discovery Communications DISCA 25470F104 05/17/11 3 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/11. Issuer Yes For For Discovery Communications DISCA 25470F104 05/17/11 4 Advisory vote on executive compensation Issuer Yes For For Discovery Communications DISCA 25470F104 05/17/11 5 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 3 Years For Dolby Laboratories, Inc. DLB 25659T107 02/02/11 1 Election of nominee directors Issuer Yes For For Dolby Laboratories, Inc. DLB 25659T107 02/02/11 2 To amend and restate the companys 2005 stk plan. Issuer Yes For For Dolby Laboratories, Inc. DLB 25659T107 02/02/11 3 Advisory vote on executive compensation Issuer Yes For For Dolby Laboratories, Inc. DLB 25659T107 02/02/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 2 years For Dolby Laboratories, Inc. DLB 25659T107 02/02/11 5 Ratification of KPMG LLP as auditors for fiscal year ending 9/30/2011. Issuer Yes For For EBAY Inc. EBAY 04/28/11 1 Election of nominee directors Issuer Yes For For EBAY Inc. EBAY 04/28/11 2 Advisory vote on executive compensation Issuer Yes For For EBAY Inc. EBAY 04/28/11 3 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For EBAY Inc. EBAY 04/28/11 4 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/2011. Issuer Yes For For EBAY Inc. EBAY 04/28/11 5 Stockholder prop. Regarding supermajority stockholders voting standards. Shareholder Yes Against For EMC Corporation EMC 03/07/11 1 Election of nominee directors Issuer Yes For For EMC Corporation EMC 03/07/11 2 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/11. Issuer Yes For For EMC Corporation EMC 03/07/11 3 Approval of 2003 stock plan. Issuer Yes For For EMC Corporation EMC 03/07/11 4 Approval to reduce percentage of shs req. for shareholders to call a special meeting. Issuer Yes For For EMC Corporation EMC 03/07/11 5 Advisory vote on executive compensation Issuer Yes For For EMC Corporation EMC 03/07/11 6 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Exxon Mobil Corporation XOM 30231G102 05/25/11 1 Election of nominee directors Issuer Yes For For Exxon Mobil Corporation XOM 30231G102 05/25/11 2 Ratification of independent auditors Issuer Yes For For Exxon Mobil Corporation XOM 30231G102 05/25/11 3 Advisory vote on executive compensation Issuer Yes For For Exxon Mobil Corporation XOM 30231G102 05/25/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 3 Years For Exxon Mobil Corporation XOM 30231G102 05/25/11 5 Independent chairman Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/25/11 6 Report on political contributions. Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/25/11 7 Amendment of EEO policy. Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/25/11 8 Policy on water. Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/25/11 9 Report on canadian oil sands Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/25/11 10 Report on natural gas production Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/25/11 11 Report on energy technology Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/25/11 12 Greenhouse gas emissions goals. Shareholder Yes Against For Flowserve Corporation FLS 34354P105 03/25/11 1 Election of nominee directors Issuer Yes For For Flowserve Corporation FLS 34354P105 03/25/11 2 Advisory vote on executive compensation Issuer Yes For For Flowserve Corporation FLS 34354P105 03/25/11 3 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Flowserve Corporation FLS 34354P105 03/25/11 4 Approve article eighth of the amended and restate certif. of incoration Issuer Yes For For Flowserve Corporation FLS 34354P105 03/25/11 5 Approve article ninth of the amended and restate certif. of incoration Issuer Yes For For Flowserve Corporation FLS 34354P105 03/25/11 6 Ratification of PricewaterhouseCoopersLLP as auditors for 2011 Issuer Yes For For Lauder (Estee) Companies, Inc. EL 11/09/10 1 Election of nominee directors Issuer Yes For For Lauder (Estee) Companies, Inc. EL 11/09/10 2 Approval of amendment to the 2002 sh. Incentive plan. Issuer Yes For For Lauder (Estee) Companies, Inc. EL 11/09/10 3 Ratification of KPMG LLP as auditors for fiscal year 2011 Issuer Yes For For Google Inc. GOOG 38259P508 06/02/11 1 Election of nominee directors Issuer Yes For For Google Inc. GOOG 38259P508 06/02/11 2 Ratification of Ernst & YoungLLP as auditors for fiscal year ending 12/31/2011 Issuer Yes For For Google Inc. GOOG 38259P508 06/02/11 3 Approval of plan to increase no of shares Issuer Yes For For Google Inc. GOOG 38259P508 06/02/11 4 Advisory vote on executive compensation Issuer Yes For For Google Inc. GOOG 38259P508 06/02/11 5 Advisory vote of the frequency of adv vote on exec comp. Issuer 3 Years For For Google Inc. GOOG 38259P508 06/02/11 6 Shareholder prop board comm on sustainability. Shareholder Yes Against For Google Inc. GOOG 38259P508 06/02/11 7 Shareholder prop regarding simple majority voting standard. Shareholder Yes Against For Google Inc. GOOG 38259P508 06/02/11 8 Shareholder prop regarding conflict of interest and code of conduct. Shareholder Yes Against For IntercontinentalExchange Inc ICE 45865V100 05/20/11 1 Election of nominee directors Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 05/20/11 2 Advisory vote on executive compensation Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 05/20/11 3 Advisory vote of the frequency of adv vote on exec comp. Issuer 3 Years For For IntercontinentalExchange Inc ICE 45865V100 05/20/11 4 Ratification of Ernst & YoungLLP as auditors for fiscal year ending 12/31/2011 Issuer Yes For For Janus Capital Group Inc JNS 47102X105 04/28/11 1 Election of nominee directors Issuer Yes For For Janus Capital Group Inc JNS 47102X105 04/28/11 2 Ratification of Deloitte Touche LLP as auditors ending 2011. Issuer Yes For For Janus Capital Group Inc JNS 47102X105 04/28/11 3 Advisory vote on executive compensation Issuer Yes For For Janus Capital Group Inc JNS 47102X105 04/28/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer 1 Year For For Joy Global Inc. JOYG 03/08/11 1 Election of nominee directors Issuer Yes For For Joy Global Inc. JOYG 03/08/11 2 Ratification of Ernst & YoungLLP as auditors for fiscal year ending 12/31/2011 Issuer Yes For For Joy Global Inc. JOYG 03/08/11 3 Advisory vote on executive compensation Issuer Yes For For Joy Global Inc. JOYG 03/08/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Joy Global Inc. JOYG 03/08/11 5 Approval of Employee stock purchase plan. Issuer Yes For For L-3 Communications Holdings Inc LLL 04/26/11 1 Election of nominee directors Issuer Yes For For L-3 Communications Holdings Inc LLL 04/26/11 2 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For L-3 Communications Holdings Inc LLL 04/26/11 3 Advisory vote on executive compensation Issuer Yes For For L-3 Communications Holdings Inc LLL 04/26/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Marvell Technology Group MRVL G5876H105 07/08/10 1 Election of nominee directors Issuer Yes For For Marvell Technology Group MRVL G5876H105 07/08/10 2 To consider approval by-law12 Issuer Yes For For Marvell Technology Group MRVL G5876H105 07/08/10 3 To consider approval by-law14 Issuer Yes For For Marvell Technology Group MRVL G5876H105 07/08/10 4 To consider approval of exec comp plan Issuer Yes For For Marvell Technology Group MRVL G5876H105 07/08/10 5 To consider approval 1995 stock option plan Issuer Yes For For Marvell Technology Group MRVL G5876H105 07/08/10 6 Ratification of PricewaterhouseCoopersLLP as auditors for fiscal year ending 1/29/11 Issuer Yes For For McDonalds Corp. MCD 05/19/11 1 Election of nominee directors Issuer Yes For For McDonalds Corp. MCD 05/19/11 2 Approve appointment of public accounting firm to audit 2011 Issuer Yes For For McDonalds Corp. MCD 05/19/11 3 Advisory vote on exec comp Issuer Yes For For McDonalds Corp. MCD 05/19/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For McDonalds Corp. MCD 05/19/11 5 Eliminate super-majority voting requirements in article twelfth Issuer Yes For For McDonalds Corp. MCD 05/19/11 6 Eliminate super-majority voting requirements in article thirteenth Issuer Yes For For McDonalds Corp. MCD 05/19/11 7 Eliminate super-majority voting requirements in article fourteenth Issuer Yes For For McDonalds Corp. MCD 05/19/11 8 Shareholder prop relating to classified board. Shareholder Yes Against For McDonalds Corp. MCD 05/19/11 9 Shareholder prop relating to use of controlled atmosphere stunning. Shareholder Yes Against For McDonalds Corp. MCD 05/19/11 10 Shareholder prop relating to a report on children's nutrition. Shareholder Yes Against For McDonalds Corp. MCD 05/19/11 11 Shareholder prop relating to beverage containers. Shareholder Yes Against For Medtronic MDT 08/25/10 1 Election of nominee directors Issuer Yes For For Medtronic MDT 08/25/10 2 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Oracle Corporation ORCL 68389X105 10/06/10 1 Election of nominee directors Issuer Yes For For Oracle Corporation ORCL 68389X105 10/06/10 2 Approval on exec bonus plan Issuer Yes For For Oracle Corporation ORCL 68389X105 10/06/10 3 Approve long-term incentive plan Issuer Yes For For Oracle Corporation ORCL 68389X105 10/06/10 4 Ratification of Ernst & YoungLLP as auditors ending 5/31/11 Issuer Yes For For Oracle Corporation ORCL 68389X105 10/06/10 5 Stockholder prop regarding electing board committee on sustainability Shareholder Yes Against For Oracle Corporation ORCL 68389X105 10/06/10 6 Stockholder prop regarding director elections Shareholder Yes Against For Oracle Corporation ORCL 68389X105 10/06/10 7 Stockholder prop regarding equity retention Shareholder Yes Against For Potash Corporation of Saskatchewan POT 73755L107 05/12/11 1 Election of nominee directors Issuer Yes For For Potash Corporation of Saskatchewan POT 73755L107 05/12/11 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Potash Corporation of Saskatchewan POT 73755L107 05/12/11 3 To consider approval of new performance option plan Issuer Yes For For Potash Corporation of Saskatchewan POT 73755L107 05/12/11 4 To consider approval of corp approach to executive compensation Issuer Yes For For Perrigo Company PRGO 10/27/10 1 Election of nominee directors Issuer Yes For For Perrigo Company PRGO 10/27/10 2 Ratification of Ernst & YoungLLP as auditors for fiscal 2011. Issuer Yes For For Rockwell Automation ROK 02/01/11 1 Election of nominee directors Issuer Yes For For Rockwell Automation ROK 02/01/11 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Rockwell Automation ROK 02/01/11 3 Advisory vote on executive compensation Issuer Yes For For Rockwell Automation ROK 02/01/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 3 Years For Staples, Inc. SPLS 06/07/11 1 Election of nominee directors Issuer Yes For For Staples, Inc. SPLS 06/07/11 2 Ratification of Ernst & YoungLLP as auditors for the current fiscal year Issuer Yes For For Staples, Inc. SPLS 06/07/11 3 Advisory vote on executive compensation Issuer Yes For For Staples, Inc. SPLS 06/07/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Staples, Inc. SPLS 06/07/11 5 Shareholder proposal regarding ability of shareholders to act by majority written consent. Shareholder Yes Against For Texas Instruments TXN 04/21/11 1 Election of nominee directors Issuer Yes For For Texas Instruments TXN 04/21/11 2 Advisory vote on executive compensation Issuer Yes For For Texas Instruments TXN 04/21/11 3 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 3 Years For Texas Instruments TXN 04/21/11 4 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/05/11 1 Election of nominee directors Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/05/11 2 Ratification of appt of independent reg. public accting firm Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/05/11 3 Advisory vote on executive compensation Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/05/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Verizon Communications Inc VZ 92343V104 05/05/11 5 Disclose prior govt service Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/05/11 6 Performance stock unit perf. Thesholds Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/05/11 7 Cumulative voting Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/05/11 8 Shareholder reight to call a spc meeting Shareholder Yes Against For Visa Inc Cl A V 92826C839 01/27/11 1 To amend the company's certificate of inc. to declassify the board of directors. Issuer Yes For For Visa Inc Cl A V 92826C839 01/27/11 2 To amend the company's certificate of inc. to implement a maj. vote standard. Issuer Yes For For Visa Inc Cl A V 92826C839 01/27/11 3 If prop 1 to decassified is approved, to elect the 10 directors nominated Issuer Yes For For Visa Inc Cl A V 92826C839 01/27/11 4 If prop 1 to decassified is not approved, to elect the 3 class 1 directors nominated Issuer Yes For For Visa Inc Cl A V 92826C839 01/27/11 5 Advisory vote on executive compensation Issuer Yes For For Visa Inc Cl A V 92826C839 01/27/11 6 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Visa Inc Cl A V 92826C839 01/27/11 7 Approve Visa incentive plan Issuer Yes For For Visa Inc Cl A V 92826C839 01/27/11 8 Ratification of KPMG LLP as auditors for fiscal year ending 2011. Issuer Yes For For Waste Management WM 94106L109 03/16/11 1 Election of nominee directors Issuer Yes For For Waste Management WM 94106L109 03/16/11 2 Ratification of Ernst & YoungLLP as auditors for 2011 Issuer Yes For For Waste Management WM 94106L109 03/16/11 3 Advisory vote on executive compensation Issuer Yes For For Waste Management WM 94106L109 03/16/11 4 Advisory vote of the frequency of adv vote on exec comp. Issuer Yes 1 Year For Waste Management WM 94106L109 03/16/11 5 Shareholder who own 25% net long pos for one year right to call special meetings Issuer Yes For For AlphaMark Small Cap Growth Fund Issuer Name Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or by Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote for or Against Management? AZZ Incorporated AZZ 07/13/10 1 Election of nominee directors Issuer Yes For For AZZ Incorporated AZZ 07/13/10 2 Ratification of BDO Seidman LLP auditors ending 2/28/11 Issuer Yes For For Acacia Research ACTG 05/17/11 1 Election of nominee directors Issuer Yes For For Acacia Research ACTG 05/17/11 2 Ratify appt of Grant Thornton as public accounting firm ending 12/31/11 Issuer Yes For For Acacia Research ACTG 05/17/11 3 Approve compensation of named execs Issuer Yes For For Acacia Research ACTG 05/17/11 4 Recommend the frequency of compensation for execs Issuer Yes 3 Years For Balchem Corporation BCPC 06/16/11 1 Election of nominee directors Issuer Yes For For Balchem Corporation BCPC 06/16/11 2 Prop to increase no of authorized shs Issuer Yes For For Balchem Corporation BCPC 06/16/11 3 Ratification of McGladrey and Pullen LLP as auditors for year 2010 Issuer Yes For For Balchem Corporation BCPC 06/16/11 4 Advisory vote on exec. Officers comp. Issuer Yes For For Balchem Corporation BCPC 06/16/11 5 Vote on freq. of exec comp. Issuer Yes 3 Years For Berry Petroleum Company BRY 05/11/11 1 Election of nominee directors Issuer Yes For For Berry Petroleum Company BRY 05/11/11 2 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Berry Petroleum Company BRY 05/11/11 3 Advisory vote on exec. Officer comp. Issuer Yes For For Berry Petroleum Company BRY 05/11/11 4 Vote on freq. of exec officer comp. Issuer Yes 1 Year For Chindex International CHDX 06/11/11 1 Election of nominee directors Issuer Yes For For Chindex International CHDX 06/11/11 2 Advisory vote on exec. Officer comp. Issuer Yes For For Chindex International CHDX 06/11/11 3 Vote on freq. of exec officer comp. Issuer Yes 3 Years For Chindex International CHDX 06/11/11 4 Ratification of BDO USA as auditors Issuer Yes For For Credit Acceptance Corp CACC 05/19/11 1 Election of nominee directors Issuer Yes For For Credit Acceptance Corp CACC 05/19/11 2 Advisory vote on exec. comp. Issuer Yes For For Credit Acceptance Corp CACC 05/19/11 3 Vote on freq. of exec officer comp. Issuer Yes 1 Year For Credit Acceptance Corp CACC 05/19/11 4 Ratification of Grant Thornton as auditors Issuer Yes For For Deckers Outdoor Corporation DECK 05/31/11 1 Election of nominee directors Issuer Yes For For Deckers Outdoor Corporation DECK 05/31/11 2 Ratification of KPMG LLP as auditors for year ending 12/31/11 Issuer Yes For For Deckers Outdoor Corporation DECK 05/31/11 3 Approve performance goals Issuer Yes For For Deckers Outdoor Corporation DECK 05/31/11 4 Advisory vote on exec.comp. Issuer Yes For For Deckers Outdoor Corporation DECK 05/31/11 5 Vote on freq. of exec comp. Issuer Yes 1 Year For Ebix EBIX 11/17/10 1 Election of nominee directors Issuer Yes For For Ebix EBIX 11/17/10 2 Ratification of Cherry Bekaert & Holland as auditors Issuer Yes For For Ebix EBIX 11/17/10 3 Approve 2010 EBIX exec plan Issuer Yes For For Inter Parfums Inc. IPAR 07/23/10 1 Election of nominee directors Issuer Yes For For Masimo Corporation MASI 06/01/11 1 Election of nominee directors Issuer Yes For For Masimo Corporation MASI 06/01/11 2 Ratification of Grant Thornton as auditors for fiscal year 2011 Issuer Yes For For Masimo Corporation MASI 06/01/11 3 Advisory vote on exec. Officer comp. Issuer Yes For For Masimo Corporation MASI 06/01/11 4 Vote on freq. of exec officer comp. Issuer Yes 3 Years For Masimo Corporation MASI 06/01/11 5 Proposal to adopt majority voting standards for director elections Shareholders Yes Against For Medidata Solutions MDSO 58471A105 05/31/11 1 Election of nominee directors Issuer Yes For For Medidata Solutions MDSO 58471A105 05/31/11 2 Advisory vote on exec. officer comp. - say on pay vote Issuer Yes For For Medidata Solutions MDSO 58471A105 05/31/11 3 Vote on freq. of exec officer comp. for say on pay vote Issuer Yes 3 Years For Medidata Solutions MDSO 58471A105 05/31/11 4 Ratify appt of Deloitte & Touche for fiscal year 2011 Issuer Yes For For Netlogic Microsystems Inc NETL 64118B100 05/20/11 1 Election of nominee directors Issuer Yes For For Netlogic Microsystems Inc NETL 64118B100 05/20/11 2 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/11 Issuer Yes For For Netlogic Microsystems Inc NETL 64118B100 05/20/11 3 Advisory vote on exec. comp. Issuer Yes For For Netlogic Microsystems Inc NETL 64118B100 05/20/11 4 Vote on freq. of exec officer comp. Issuer Yes 3 Years For Netlogic Microsystems Inc NETL 64118B100 05/20/11 5 Stockholder Proposal to provide uncontested dir nominees shall be elected by the affirmative vote of the maj. Of votes cast at an ann. Meeting Stockholders Yes Against For NIC EGOV 62914B100 05/03/11 1 Election of nominee directors Issuer Yes For For NIC EGOV 62914B100 05/03/11 2 Advisory vote on exec.comp. Issuer Yes For For NIC EGOV 62914B100 05/03/11 3 Vote on freq. of exec comp. for say on pay vote Issuer Yes 3 Years For NIC EGOV 62914B100 05/03/11 4 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/11 Issuer Yes For For Odyssey Healthcare ODSY 67611V101 08/09/10 1 Approve merger of Gentiva (GTIV) with Odyssey Issuer Yes For For Odyssey Healthcare ODSY 67611V101 08/09/10 2 To adjourn special meeting to solicite additional proxies if not sufficient voted on merger Issuer Yes For For Open Text Corporation OTEX 12/02/10 1 Election of nominee directors Issuer Yes For For Open Text Corporation OTEX 12/02/10 2 Re-appoint KPMG LLP as auditors Issuer Yes For For Open Text Corporation OTEX 12/02/10 3 Schedule A to the mgmt info circular dtd 10/26/10, approving the continuation, amendment and restatement of the shareholder's rights plan. Issuer Yes For For Open Text Corporation OTEX 12/02/10 4 Schedule C to the mgmt info circular dtd 10/26/10, approving the continuation, amendment and ratifying and confirming certain amendments to the company's by-laws. Issuer Yes For For Power-One PWER 73930R102 05/03/11 1 Election of nominee directors Issuer Yes For For Power-One PWER 73930R102 05/03/11 2 Advisory vote on exec. officer comp. Issuer Yes For For Power-One PWER 73930R102 05/03/11 3 Vote on freq. of exec officer comp. Issuer Yes 2 Years For Power-One PWER 73930R102 05/03/11 4 Amendment to amend and restate 2004 stk incentive plan. Issuer Yes For For Power-One PWER 73930R102 05/03/11 5 Ratify appt of Deloitte & Touche for fiscal year 2011 Issuer Yes For For STEC STEC 05/19/11 1 Election of nominee directors Issuer Yes For For STEC STEC 05/19/11 2 Amendment to increase sh reserve Issuer Yes For For STEC STEC 05/19/11 3 Advisory vote on exec. officer comp. Issuer Yes For For STEC STEC 05/19/11 4 Vote on freq. of exec officer comp. Issuer Yes 3 Years For STEC STEC 05/19/11 5 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/11 Issuer Yes For For Synaptics SYNA 87157D109 10/19/10 1 Election of nominee directors Issuer Yes For For Synaptics SYNA 87157D109 10/19/10 2 Amendment to increase shares Issuer Yes For For Synaptics SYNA 87157D109 10/19/10 3 Prop to approve 2010 incentive plan Issuer Yes For For Synaptics SYNA 87157D109 10/19/10 4 Prop to approve employee 2010 stk purchase plan Issuer Yes For For Synaptics SYNA 87157D109 10/19/10 5 Ratification of KPMG LLP as auditors for year ending 12/31/11 Issuer Yes For For Triqunt Semiconductor TQNT 89674K103 05/13/11 1 Election of nominee directors Issuer Yes For For Triqunt Semiconductor TQNT 89674K103 05/13/11 2 Ratification of KPMG LLP as auditors for year ending 12/31/11 Issuer Yes For For Triqunt Semiconductor TQNT 89674K103 05/13/11 3 Approve Triquint 2009 incentive plan Issuer Yes For For Triqunt Semiconductor TQNT 89674K103 05/13/11 4 Advisory vote on exec. comp. Issuer Yes For For Triqunt Semiconductor TQNT 89674K103 05/13/11 5 Vote on freq. of exec comp. Issuer Yes 3 Years For Vina Concha y Toro VCO 04/25/11 1 Approval of Annual Rpt, Finl stmts, external auditors Issuer Yes For For Vina Concha y Toro VCO 04/25/11 2 Approval of Profit Distribution/Divd Policy Issuer Yes For For Vina Concha y Toro VCO 04/25/11 3 Election of nominee directors Issuer Yes For For Vina Concha y Toro VCO 04/25/11 4 Designate the independent accountants that will exercise the function of external auditors Issuer Yes For For Vina Concha y Toro VCO 04/25/11 5 Set the compensation for board of directors Issuer Yes For For Vina Concha y Toro VCO 04/25/11 6 Set compensation for the board's committees Issuer Yes For For Vina Concha y Toro VCO 04/25/11 7 Determine the newspaper in which notice of the next shareholders meeting will be published Issuer Yes For For Vina Concha y Toro VCO 04/25/11 8 Report on company transactions as stipulated in article 146 and law 18.046 Issuer Yes For For Vina Concha y Toro VCO 04/25/11 9 Approval of other matters relevant to the ordinary shareholders meetings. Issuer Yes For For W & T Offshore WTO 92922P106 4/26/2011 1 Election of nominee directors Issuer Yes For For W & T Offshore WTO 92922P106 4/26/2011 2 Proposal to increase shares of preferred stk. Issuer Yes For For W & T Offshore WTO 92922P106 4/26/2011 3 Advisory vote on exec. comp. Issuer Yes For For W & T Offshore WTO 92922P106 4/26/2011 4 Vote on freq. of exec comp. Issuer Yes 3 Years For W & T Offshore WTO 92922P106 4/26/2011 5 Proposal to ratify the appt of Ernst & Young as public accountants Issuer Yes For For
